Citation Nr: 9904339	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  98-08 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
stress fracture of the second metatarsal of the right foot.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the veteran's claim on 
appeal.  The veteran, who had active service from July 1963 
to June 1966, appealed that decision to the BVA and the case 
was referred to the Board for appellate review. 


FINDING OF FACT

Residuals of a stress fracture of the second metatarsal of 
the right foot include X-ray evidence of degenerative 
osteoarthritic changes, full but painful motion of the foot, 
and intermittent pain and swelling, which is consistent with 
overall moderate disability or functional limitation.


CONCLUSIONS OF LAW

The criteria for a 10 percent rating for residuals of a 
stress fracture of the second metatarsal of the right foot 
have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5284.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for residuals of a stress fracture of the 
second metatarsal of the right foot was granted by the RO in 
April 1969, and a noncompensable evaluation was assigned, 
effective November 1968.  This decision was based on service 
medical records that noted a stress fracture of the second 
metatarsal of the right foot, and a VA examination report 
that noted full range of motion of the right foot, ankle and 
toe joints.  In addition, the veteran could stand on tiptoes 
and walk on his heels.  The noncompensable evaluation has 
remained in effect.  
A January 1998 VA examination report noted that the veteran 
complained of "frequent burning-type pain in the bottom of 
the foot," with pain radiating to the dorsum of the foot, 
and intermittent swelling in the foot.  The pain was 
constant, although it was exacerbated by activity, and "it 
gets somewhat better," when the veteran took the weight off 
his feet.  The pain would sometimes prevent the veteran from 
sleeping.  Flexion of the right foot was to 15 degrees, 
extension was to 45 degrees, adduction was to 20 degrees, and 
abduction was to 10 degrees.  These ranges of motion were 
noted to be the same as in the left foot.  The examiner noted 
that the veteran had pain on flexion of the right foot at the 
limit of motion, with no additional limitation of motion due 
to pain, and no evidence of loss of use due to weakness or 
flare ups.  

The veteran was observed to have a normal gait, normal 
wearing of his shoes, and he was able to heel and toe walk, 
although he did describe pain in the dorsum of his right 
foot.  The veteran did not describe any pain while standing, 
and his posture while standing, squatting, in supination and 
pronation, and while rising on heels and toes was described 
as normal.  He was noted to have a slight hallux valgus of 
the right, and full range of motion of the first metacarpal 
phalangeal joint.  X-rays were "suggestive of degenerative 
osteoarthritic changes," with thickening of the cortex of 
the right second metatarsal bone.  The diagnosis was second 
metatarsal fracture by history, healed, with degenerative 
changes of the right foot, with metatarsalgia, and an 
asymptomatic calcaneal spur. 

The veteran essentially contends that the current 
noncompensable evaluation for residuals of a stress fracture 
of the second metatarsal of the right foot does not 
accurately reflect the severity of his disability.  In 
addition, he maintains that the VA examiner made an 
unwarranted inference about the condition of his feet from 
the wear pattern on his shoes because the veteran rarely 
wears that particular pair of shoes.

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1998).  

Under 38 C.F.R. §4.71a, Diagnostic Code (DC) 5284, a 20 
percent evaluation is warranted for a moderately severe foot 
injury, and a 10 percent evaluation is warranted for a 
moderate foot injury. 

In reviewing the January 1998 VA examination report, which is 
the most relevant evidence of the current status of the 
veteran's right foot disability, the Board finds that the 
residuals of a stress fracture of the second metatarsal of 
the right foot include X-ray evidence of degenerative 
osteoarthritic changes, full but painful motion of the foot, 
and intermittent pain and swelling.  The veteran was observed 
to have a normal gait, and was able to heel and toe walk, 
albeit with some pain in the dorsum of his right foot, and he 
did not indicate any pain while standing.  However, it is 
also apparent that the veteran showed indication of pain at 
15 degrees of flexion of the foot.  It is evident that the 
veteran's right foot disability remains symptomatic and 
productive of some limitation of function.  The question here 
is one of degree.  It is the Board's judgment that, when 
taking into account the veteran's pain (38 C.F.R. § 4.40; 
DeLuca v. Brown, 8 Vet. App. 202 (1995)), the overall 
disability picture that has been presented is consistent with 
moderate functional limitation.  Accordingly, an increased 
rating to 10 percent is warranted.  38 C.F.R. § 4.71a, Code 
5284.  As the medical evidence does not show more than 
moderate disability, a rating in excess of 10 percent is not 
warranted.









ORDER

A 10 percent evaluation for residuals of a stress fracture of 
the second metatarsal of the right foot is granted, subject 
the rules and regulations governing the award of VA monetary 
benefits.  




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


- 5 -


